COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER ON MOTION

Cause number:             01-13-00987-CV
Style:                    Horizon Radiology, PA and Frank C. Powell, M.D.
                          v Craig & Craig, LLC & Julie A. Webb
Date motion filed*:       January 17, 2014
Type of motion:           Joint motion to extend time to mediate
Party filing motion:      Joint, appellants and appellees
Document to be filed:

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                  January 31, 2014
       Number of prior extensions:            0             Current Due date: January 31, 2014
       Date Requested:                     February 24, 2014

Ordered that motion is:

             Granted
             Denied
             Dismissed (e.g., want of jurisdiction, moot)
         The parties’ motion is granted. The parties shall conduct the mediation in this
         case by no later than February 24, 2014. Further, no later than two days from the
         conclusion of the mediation, the parties and the mediator shall advise the Clerk of
         this Court in writing whether the parties did or did not settle the underlying
         dispute, and the mediator shall file with the Clerk of this Court a completed
         “Appointment and Fee Report—Mediation” form.


Judge's signature: /s/ Chief Justice Sherry Radack
                
Panel consists of ____________________________________________
Date: January 28, 2014

November 7, 2008 Revision